COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-12-00402-CV


STEPHEN W. JOHNSON                                                 APPELLANT

                                        V.

LISA Z. JOHNSON                                                      APPELLEE


                                    ------------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On March 12, 2013, we ordered appellant to pay the $175 filing fee for his

appeal, to make arrangements to pay for the appellate record, and to pay the $10

motion fee for three motions by Thursday, April 11, 2013, or the case would be

subject to dismissal. See Tex. R. App. P. 42.3(c).

      Appellant has not complied with this court’s March 12, 2013 order.


      1
       See Tex. R. App. P. 47.4.
      We received a response from appellant on April 11, 2013, which we

construe as a motion to modify the trial court’s judgment. The motion is DENIED,

and because appellant failed to comply with a requirement of this court’s March

12, 2013 order, we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: April 18, 2013




                                    2